Case 1:19-cv-01126-LO-IDD Document 24 Filed 09/13/19 Page 1 of 5 PageID# 352



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                        Alexandria Division




   JuuL Labs,Inc.,

                           Plaintiff,

           V.                                                 Case No. l:19-cv-1126
                                                              Hon. Liam G'Grady
   The Unincorporated Associations
   Identified in Schedule A,

                           Defendants.


                                  MEMORANDUM OPINION


       This matter came before the Court on Plaintiffs ex parte Motion for Temporary

Restraining Order. Dkt. 10. Plaintiff alleges that Defendants "are knowingly and intentionally

promoting, advertising, marketing, retailing, offering for sale, distributing, and selling counterfeit

products bearing the famous and distinctive [Juul] Trademarks." Dkt. 11. Defendants are

unknown individuals identified by their eBay seller ID or store name in Schedule A. Dkt. 7.

       Plaintiff requested that the Court issue a temporary restraining order freezing the assets of

each ofthe Defendants' PayPal accounts and permit limited expedited discovery directed to eBay
and PayPal. Dkt. 10. The lack of identification for the Defendants and the need to prevent
Defendants from removing their assets beyond the jurisdiction of the Court necessitated the ex

parte motion.

       For the reasons that follow and for good cause shovm,the Court granted Plaintiffs motion.
Case 1:19-cv-01126-LO-IDD Document 24 Filed 09/13/19 Page 2 of 5 PageID# 353
Case 1:19-cv-01126-LO-IDD Document 24 Filed 09/13/19 Page 3 of 5 PageID# 354
Case 1:19-cv-01126-LO-IDD Document 24 Filed 09/13/19 Page 4 of 5 PageID# 355
Case 1:19-cv-01126-LO-IDD Document 24 Filed 09/13/19 Page 5 of 5 PageID# 356
